Title: From Alexander Hamilton to James McHenry, 13 March 1800
From: Hamilton, Alexander
To: McHenry, James

NY. March 13th 1800
Sir
The Artillery stations on the seaboard within my command are divided into two districts, each of which is under the superintendance of a Major. It appears to me very desirable that there should be an Inspector of Artillery to each of these districts charged with duties similar to those which belong to an Inspector of Infantry. I can appoint the Officers but have not power to give a compensation.
This will certainly be expected. I therefore submit the matter to your consideration. The arrangement will certainly be an œconomical one, as more will be saved to the U States in the case of public property promoted by Inspections than the compensation of the officer can amount to.
I would thank you therefore to inform me whether you will allow any compensation and what it shall be. The expences of travelling from post to post will be governed by the regulations already established on that subject.
S of War

